Citation Nr: 0829492	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that while undergoing a spinal tap in 
service in April 1960 the needle caused a tear in his disc 
thus precipitating the ruptured disc in 1978.  The veteran's 
separation examination showed a diagnosis of kyphosis, 
dorsilumbar, mild.  The veteran also contends that he had 
high blood pressure while in service but was not treated.  
Service medical records show that the veteran was treated for 
tachycardia and prescribed medication in March 1960.  It was 
noted that the veteran apparently had moderately severe 
psychogenic gastrointestinal reaction.  The examiner referred 
the veteran to the neuropsychiatric clinic for an opinion.  
The veteran was hospitalized in April 1960 for increasing 
episodes of vertigo and two episodes of syncope.  After 
testing, the diagnosis was psychogenic respiratory reaction, 
hyperventilation syndrome.  

The veteran currently has a back disability and a diagnosis 
of arteriosclerotic heart disease.

The veteran has not had VA examination to determine the 
etiology of his current back and heart disabilities.

Lastly, in his correspondence, the veteran has made reference 
that he did not believe all of his service medical records 
have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again try to obtain any 
outstanding service medical records from 
the National Personnel Records Center 
(NPRC), to include hospital records from 
the Great Lakes Naval Hospital and other 
sources to include reports from the 
Surgeon General's Office (SGO).  All 
records or responses received should be 
associated with the claims file.

2.  After completion of number 1 above, 
the RO should then arrange for the 
veteran to undergo an orthopedic and 
cardiovascular examination by physicians 
at an appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physicians 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The physicians should set forth 
all examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The physicians must review all pertinent 
records associated with the claims file, 
particularly the veteran's service 
medical records.  Thereafter, the 
physicians should offer opinions as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) as to whether the veteran 
has current back and heart disabilities 
that are causally or etiologically 
related to the veteran's military 
service.

3.  After completion of the above 
development, the veteran's claims of 
service connection for residuals of a 
back injury and unspecified heart disease 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




